By the Court.
The driver, employed and paid by the defendant, and who had the entire management of the horses as to the manner of driving them, and whose duty it was to see that they were properly shod, was the servant of the defendant in so driving the horses and having them shod; and for injuries to third persons by his negligence in these respects, the defendant was responsible. Whether the damage to the plaintiff’s property was caused by such negligence, or by mere accident, was a question for the jury, and appears to have been submitted to them without objection.

Exceptions overruled.